Citation Nr: 0500146	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  02-12 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected low back strain, with L4-5 disc bulge.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from September 1989 to 
September 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The RO granted the veteran's claim and 
increased the evaluation of his service-connected low back 
strain from 10 to 40 percent disabling.  

The Board notes that, in AB v. Brown, 6 Vet. App. 35 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit 
available is awarded.  In this case, the veteran expressed 
disagreement with the disability rating assigned by the RO.

During the pending appeal, the veteran requested that his 
claims file be transferred to the Portland RO, as he was a 
resident of Oregon and preferred that the Portland RO handle 
his claim.  Accordingly, the Portland RO currently has 
jurisdiction of the case.

The Board remanded the claim in August 2003 for additional 
development.  Most recently, in a supplemental statement of 
the case issued in August 2004, the RO confirmed and 
continued the 40 percent evaluation for service-connected low 
back strain, with L4-5 disc bulge.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

The Board notes that, in the veteran's notice of disagreement 
received in January 2002, he sought entitlement to service 
connection for a stomach disorder, claimed as secondary to 
the medication he had been taking for his service-connected 
back disorder.  That issue is not in appellate status, and 
the Board does not have jurisdiction to adjudicate it at this 
time.  The issue is therefore referred to the RO for 
appropriate action.  

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Review of the record shows that the veteran was afforded a VA 
Compensation and Pension (C&P) examination in October 2001 
and, based upon the findings therein, the RO assigned a 40 
percent evaluation.  VA outpatient treatment records reflect 
that an examination in October 2002 showed that the veteran's 
back was tender to palpation with spasm.  While the case was 
in remand status, the veteran submitted a statement from a 
doctor dated in September 2003, who stated that the veteran's 
appearance and symptoms necessitated an injection of steroids 
into his low back.  The objective was to improve pain and 
mobility for the veteran.  Based upon the medical information 
which indicates that the veteran's symptoms have possibly 
worsened since his October 2001 VA examination, more than 
three years ago, the Board believes that a VA examination is 
needed to determine the current severity of the service-
connected low back disability.  

In addition, during the pendency of the veteran's appeal, 
substantive changes were made to that portion of the Rating 
Schedule that addresses evaluation of the spine.  As 
discussed in the August 2003 remand, in 2002, the evaluation 
criteria for Diagnostic Code (DC) 5293, for intervertebral 
disc syndrome, were amended.  See 67 Fed. Reg. 54,345-349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  
The amendment was effective on September 23, 2002.  

In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).  An omission was then corrected by reinserting 
two missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  
The amendment and correction were made effective from 
September 26, 2003.  

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
were revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file 
and ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent. 

2.  The RO should secure VA treatment 
records for a low back disability from 
October 2002 to the present, not already of 
record.

3.  After securing the necessary 
authorization, the RO should request the 
veteran's treatment records for a low back 
disability from Dr. D.G.T.  (See letter 
dated September 19, 2003.)


4.  The RO should make arrangements with 
the appropriate VA medical facility for the 
veteran to be afforded special orthopedic 
and neurologic examinations by an 
orthopedist and a neurologist or other 
appropriate available specialists, if 
feasible, for the purpose of ascertaining 
the current nature and extent of severity 
of his low back disabilities.  The claims 
file, including this Remand, must be made 
available to and reviewed by each examiner 
in conjunction with the examinations.

a.  The examination request should note 
that  the veteran is service connected 
for low back strain with L4-5 disc 
bulge.  The examinations should include 
any special diagnostic tests, including 
nerve conduction studies for radiating 
pain, if any, from his low back 
disability that are deemed necessary 
for an accurate assessment.  Any 
further indicated special studies 
should be conducted and all clinical 
findings reported in detail.

b.  The examiners should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range 
of motion, and comment on the 
functional limitations, if any, caused 
by the veteran's service-connected low 
back strain with L4-5 disc bulge in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.

c.  The orthopedic examiner should be 
requested to: (1) state the range of 
motion of  the veteran's lumbar spine, 
in degrees, noting the normal range of 
motion of the lumbar  spine; (2) 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected back disability, 
expressed, if feasible, in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination; 
and (3) express an opinion as to 
whether pain in the lumbar spine could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use, noting, if feasible, the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.

d.  The neurological examiner should be 
requested to report all neurological 
complaints or findings attributable to 
the veteran's service-connected low 
back strain with L4-5 disc bulge, 
noting: (1) whether the veteran 
experiences recurring attacks, and 
whether he experiences intermittent 
relief between those attacks; (2) 
whether there is evidence that the 
veteran has sciatic neuropathy with 
characteristic pain attributable to the 
service-connected back disability, and, 
if so, whether the sciatic neuropathy 
results in demonstrable muscle spasm, 
absent ankle jerk, or any other 
positive neurological finding; and (3) 
whether the veteran has a bladder 
disorder and, if so, whether it is at 
least as likely as not that any bladder 
disorder found to be present is due to 
the veteran's service-connected back 
disability.

e.  Both examiners are requested to 
express an opinion as to whether 
radiating pain from the low back to the 
lower extremities, if found on 
examination(s), or any other 
disorder(s) found on examination of the 
back, is/are secondary or part and 
parcel of the service-connected 
disability.

f.  In addition, both examiners are 
requested to offer opinions as to (1) 
whether the veteran's complaints are 
consistent with the objective clinical 
findings; (2) whether the veteran's 
service-connected back disability has 
resulted in incapacitating episodes 
having a total duration of at least 6 
weeks during the past 12 months; and 
(3) whether the veteran's lumbar spine 
disability limits his ability to work, 
and affects his ability to obtain and 
maintain substantially gainful 
employment.  A rationale should be 
provided for all opinions offered.

5.  After the above has been accomplished, 
and after undertaking any other development 
deemed essential, the RO should 
readjudicate the appellant's claim with 
consideration of any additional evidence 
added to the record subsequent to the 
August 2004 supplemental statement of the 
case.  The RO should readjudicate the 
veteran's claim, considering the provisions 
of the general rating formula that applies 
to all diseases and injuries of the spine 
(effective on and after September 26, 
2003); 38 C.F.R. § 4.71a, DC 5293 (2002); 
38 C.F.R. § 4.71a, DC 5293 (effective on 
and after September 23, 2002); and 
38 C.F.R. § 4.71a, DC 5243 (effective on 
and after September 26, 2003).  The version 
of the evaluation criteria for most 
favorable to the veteran should be applied 
for the period on and after the effective 
date of the revision, and only the old 
version may be applied for the period 
before that effective date.



If the benefit sought on appeal remains 
denied, the appellant and his 
representative, if any, should be provided 
a supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



